Title: From Thomas Jefferson to Albert Gallatin, 1 September 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Dear Sir
                  
                  Monticello. Sep. 1. 04.
               
               I am just returned from a visit to mr Madison whom I went to consult on certain matters. I communicated to him the papers from Simpson & Gelston inclosed to me in yours of Aug. 20. and which I now reinclose to you. we are both satisfied with Simpson’s refusal to enter the guns of a vessel as part of her description in her clearance, and if you are of our opinion we think it would be well to instruct all the Collectors to discontinue it. I know of no law requiring it, and it seems to give the countenance of the government to the practice instead of shewing it’s disapprobation which is our true sentiment.   with respect to the Eugenia, if the retaking her be considered as the act of the revenue officer it was lawful as an arrest, & the irregularity of setting the officers ashore is too small to need an apology; if it be considered as a rescue by the master we have nothing to do with it. the capturing neutral vessels on suspicion of enemy property on board is an act of force, and it behoves the Captors to employ a sufficient force, as the neutral is not bound to lend a hand; but on the contrary is restrained by his neutrality from all supplementary aid to either party.—on the opinion you give as to Dickerson I abandon that idea but still wishing the aid of a good lawyer, & rather that he should be from Pensylvania, I ask the favor of you to enquire fully into the legal knolege, judgment & moral & social character of Levy. we must have none but a good humoured man.—I have further recommendations of Isaac Neufville so that I believe I shall fill up the commission with his name, tho’ it is a bad example, & leads to family property in an office.after waiting to the 12th. hour to get all the information I could respecting the government of Orleans, I have, on consultation with mr Madison, sent on the commissions by the mail which left Charlottesville yesterday morning for the Westward. it is very much what had been approved by the heads of departments separately & provisionally, with a few alterations shewn to be proper by subsequent information. it is as follows.
               
                  
                     Governor.
                     Claiborne.
                  
                  
                     Secretary.
                     James Brown.
                  
                  
                     Judges. of Supr. Ct.
                     Kirby, Prevost & Pinckney or Williams. 
                  
                  
                     of District.
                     Hall.
                  
                  
                     Attorney.
                     Dickerson
                  
                  
                     Marshal.
                     Urquhart, or Clouet, or Guillot or any native Frenchman Claiborne prefers.
                  
                  
                     Legislative council.
                     Morgan, Watkins, Clarke, Jones, Roman & Wikoff certain.
                  
                  
                     
                     Dow, or George Pollock as Claiborne chuses.
                  
                  
                     
                     Boré, Poydrass & Bellechasse certain
                  
                  
                     
                     & any three which Claiborne may chuse of these five towit Derbigné, Detrehan, Dubuys, Cantarelle, Sauvé.
                  
               





               It will be necessary for us to consider of a gradation of peaceable measures which may coerce the belligerent powers into an obedience to the laws within our waters, so as to avoid using the gunboats if possible. a non-intercourse law may be necessary. but would not the power to forbid the admitting to entry any vessel of a belligerent so long as there should be an armed vessel of the nation in our waters in a state of disobedience to the laws or lawful orders of the Executive be effectual? making it lawful for us at the same time to give admittance to the armed vessels of a belligerent on such terms only as we should prescribe. these things should be considered and agreed on among ourselves and suggested to our friends. I salute you with affection & respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I shall be in Washington by the last day of the month.
               
            